DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
In addressing the rejection ground, each claim may not have been separately discussed to the extent the claimed features are the same as or similar to the previously-discussed features; the previous discussion is construed to apply for the other claims in the same or similar way.
	 In the office action, “/” should be read as and/or as generally understood. For example, “A/B” means A and B, or A or B.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “305” has been used to designate both transformer and Load.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and 
Specification
The disclosure is objected to because of the following informalities: transformer and load have been used with same reference number 305 on page 5.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 10 recites “each multi-phase input is connected to a multi-phase AC source is a separate winding from a single generator”, which renders the claim indefinite. It’s an incomplete sentence.
Further clarification is required.

Claim Rejections - 35 USC § 102

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 4-6, and 9-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Blanchery et al. (WO 2007080195 in IDS, also see translation) .
Regarding claim 1, Blanchery discloses a power converter [e.g. fig. 1], comprising: two or more multi-phase AC inputs [e.g. S1-S3], connectable to respective multi-phase AC sources; an AC-DC converter circuit [e.g. P1, P2, P3] for each of the multi-phase AC inputs, each AC- DC converter circuit being configured to rectify a received multi-phase current into a DC current; a transformer [e.g. AT], which is connected between the multi-phase AC inputs; a DC-link [e.g. R+, R-], shared between each of the AC-DC converter circuits; a load [e.g. CH], connected to the DC-link and able to receive DC current therefrom; and a common mode filter [e.g. L1, L2, L3], located within the DC-link, and configured to reduce a circulatory current [see at least para. 0013 in translation, specifically at least “The smoothing means L1, L2 and L3 associated with the capacitors C1 and C2 make it possible to mainly limit the common mode voltage, and also the differential mode voltage between the two outputs R + and R-“,  and “each of the smoothing means L1, L2 or L3 only passes the current specific to each rectifier bridge P1, P2 or P3”] which, when the power converter is in use, flows from the transformer through one of the AC-DC converter circuits, through the DC-link and through a further of the AC-DC converter circuits back to the transformer.

Regarding claim 2, Blanchery discloses the power converter of Claim 1, wherein the common mode filter is positioned across a positive rail [e.g. R+] and a negative rail [e.g. R-] of the DC-link.

Regarding claim 4, Blanchery discloses the power converter of Claim 1, wherein the common mode filter comprises two inductive loops of wiring, one formed in a positive rail [e.g. R+] of the DC-link and one formed in a negative rail[e.g. R-]  of the DC-link.

Regarding claim 5, Blanchery discloses the power converter of Claim 4, wherein the common mode filter is formed in a region of the DC-link of a first AC-DC converter circuit or a second AC-DC converter circuit.

Regarding claim 6, Blanchery discloses the power converter of Claim 4, wherein the inductive loops of wiring are mutually coupled.

Regarding claim 9, Blanchery discloses the power converter of Claim 1, wherein each multi-phase input is connected to a multi-phase AC source [e.g. 3-phase 230 Vac,/115 Vac] which is a multi-phase generator.

Regarding claim 10 (as best understood), Blanchery discloses the power converter of Claim 1, wherein each multi-phase input is connected to a multi-phase AC source [e.g. 230 Vac,/115 Vac] is a separate winding from a single generator.

Regarding claim 11, Blanchery discloses the power converter of Claim 1, wherein each AC-DC converter circuit is a six pulse diode rectification circuit [see at least para. 0004].

Regarding claim 12, Blanchery discloses the power converter of Claim 1, further comprising a capacitor [e.g. C1/C2] connected between a positive rail and a negative rail of the DC-link.

Regarding claim 13, Blanchery discloses a propulsion system [see at least para. 0038 of translation], including the power converter of Claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blanchery et al. (WO 2007080195) in view of Swamy (US 8,737,097).
Regarding claim 3, Blanchery discloses the power converter of Claim 1. Blanchery does not disclose an AC load by an inverter being configured to provide AC power to the load by converting the DC current in the DC-link. However, Swamy discloses an AC load by an inverter being configured to provide AC power to the load by converting the DC current in the DC-link [fig. 4], such that the combination discloses wherein the load is an AC load [e.g. 16 fig. 4], and .

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blanchery et al. (WO 2007080195) in view of Wasaki et al. (US 2005/0285693).
Regarding claim 7, Blanchery discloses the power converter of Claim 6. Blanchery does not disclose the magnetic coupling coefficient formula  
    PNG
    media_image1.png
    32
    149
    media_image1.png
    Greyscale
 of the two inductive loops of wiring and the value of coupling coefficient. However, the magnetic coupling coefficient formula  
    PNG
    media_image1.png
    32
    149
    media_image1.png
    Greyscale
 of two inductive winding is well-known in the art. For example, Wasaki discloses the magnetic coupling coefficient formula  
    PNG
    media_image1.png
    32
    149
    media_image1.png
    Greyscale
 of two inductive winding [para. 0063]  and  k has a value of at least 0.97 [para. 0093] such that the two inductive loops of wiring are strongly coupled. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Blanchery in accordance with the teaching of Wasaki regarding coupling coefficient in order to reduce noise [para. 0014].

8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blanchery et al. (WO 2007080195) in view of Swamy (US 2011/0216564).
Regarding claim 8, Blanchery discloses the power converter of Claim 1, wherein the transformer is a polygon autotransformer. Blanchery discloses an autotransformer. Blanchery does not explicitly discloses a polygon autotransformer. However, Swamy discloses a polygon type of autotransformer is better than stub type autotransformer [para. 0012]. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Blanchery in accordance with the teaching of Swamy regarding an autotransformer in order to improve size and core utilization [para. 0012].

Claim 1-5, 8-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Swamy (US 8,737,097) in view of Blanchery et al. (WO 2007080195).
Regarding claim 1, Swamy discloses a power converter [e.g. fig. 4/3], comprising: two or more multi-phase AC inputs [e.g. L1-L3; L11-L31], connectable to a multi-phase AC source [e.g. 12]; an AC-DC converter circuit [e.g. RM1; RM2] for each of the multi-phase AC inputs, each AC-DC converter circuit being configured to rectify a received multi-phase current into a DC current; a transformer [e.g. 20], which is connected between the multi-phase AC inputs; a DC-link [e.g. the top rail, bottom rail of CDC], shared between each of the AC-DC converter circuits; a load [e.g. 16], connected to the DC-link and able to receive DC current therefrom; and a common mode filter [e.g. LDC1,CDC1, 42, D1-D2;, RM2, LDC2,CDC2, 44, D3-D4], located within the DC-link, and configured to reduce a circulatory current [D1-D4 block unwanted current, Col. 8 lines 32-39] which, when the power converter is in use, flows from the 
Regarding claim 2, the combination discussed above discloses the power converter of Claim 1, wherein the common mode filter is positioned across a positive rail [e.g. the top rail] and a negative rail [e.g. the bottom rail] of the DC-link.
Regarding claim 3, the combination discussed above discloses the power converter of Claim 1, wherein the load is an AC load, and the power converter is an AC-AC converter further comprising an inverter [e.g. 40 fig. 4/3 Swamy], connected between the DC- link and the AC load, the inverter being configured to provide AC power to the load by converting the DC current in the DC-link.
Regarding claim 4, the combination discussed above discloses the power converter of Claim 1, wherein the common mode filter comprises two inductive loops of wiring, one formed in a positive rail [e.g. the top rail] of the DC-link and one formed in a negative rail [e.g. the bottom rail]  of the DC-link.

Regarding claim 5, the combination discussed above discloses the power converter of Claim 4, wherein the common mode filter is formed in a region of the DC-link of a first AC-DC converter circuit or a second AC-DC converter circuit.

Regarding claim 8, the combination discussed above discloses the power converter of Claim 1, wherein the transformer is a polygon autotransformer [Background Swamy].

Regarding claim 9, the combination discussed above discloses the power converter of Claim 1, wherein each multi-phase input is connected to a multi-phase AC source [e.g. 3-phase] which is a multi-phase generator.

Regarding claim 10 (as best understood), the combination discussed above discloses the power converter of Claim 1, wherein each multi-phase input is connected to a multi-phase AC source [e.g. fig. 1 Blanchery] is a separate winding from a single generator.

Regarding claim 11, the combination discussed above discloses the power converter of Claim 1, wherein each AC-DC converter circuit is a six pulse diode rectification circuit [see at least para. 0004 Blanchery].

Regarding claim 12, the combination discussed above discloses the power converter of Claim 1, further comprising a capacitor [e.g. CDC] connected between a positive rail and a negative rail of the DC-link.

Regarding claim 13, the combination discussed above discloses a propulsion system [motor drive system Swamy], including the power converter of Claim 1.


Claim 1-6, and 8-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rendusara, et.al, ("Design Considerations for 12/24-Pulse Auto-Connected Rectifiers for Large VA, PWM Drive Systems," IEEE, June 1999, pages 903-909, IDS) in view of Blanchery et al. (WO 2007080195).
Regarding claim 1, Rendusara discloses a power converter [e.g. fig. 1/2], comprising: two or more multi-phase AC inputs [e.g. Ia1-Ic1; Ia2-Ic2]], connectable to a multi-phase AC source [e.g. Va-Vc]; an AC-DC converter circuit [e.g. Rectifier I; Rectifier II] for each of the multi-phase AC inputs, each AC-DC converter circuit being configured to rectify a received multi-phase current into a DC current; a transformer [e.g. the autotransformer], which is connected between the multi-phase AC inputs; a DC-link [e.g. the top rail, bottom rail of capacitor], shared between each of the AC-DC converter circuits; a load [e.g. m, the load at the most right], connected to the DC-link and able to receive DC current therefrom; and a common mode filter [e.g. ZSBT1, ZSBT2], located within the DC-link, and configured to reduce a circulatory current [see 3.1 Magnetic components] which, when the power converter is in use, flows from the transformer through one of the AC-DC converter circuits, through the DC-link and through a further of the AC-DC converter circuits back to the transformer. Rendusara does not disclose two or more AC sources. However, Blanchery discloses two or more AC sources [e.g. 230 Vax, 115 Vac fig. 1]. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Rendusara in accordance with the teaching of Blanchery regarding AC/DC conversion[para. 0003 of translation] in order to provide flexibility [paras. 0011-0012 of translation].

Regarding claim 3, the combination discussed above discloses the power converter of Claim 1, wherein the load is an AC load, and the power converter is an AC-AC converter further comprising an inverter [e.g. see the inverter between the capacitor and m (motor)], connected between the DC- link and the AC load, the inverter being configured to provide AC power to the load by converting the DC current in the DC-link.
Regarding claim 4, the combination discussed above discloses the power converter of Claim 1, wherein the common mode filter comprises two inductive loops of wiring, one formed in a positive rail [e.g. the top rail] of the DC-link and one formed in a negative rail [e.g. the bottom rail]  of the DC-link.

Regarding claim 5, the combination discussed above discloses the power converter of Claim 4, wherein the common mode filter is formed in a region of the DC-link of a first AC-DC converter circuit or a second AC-DC converter circuit.

Regarding claim 6, the combination discussed above discloses the power converter of Claim 4, wherein the inductive loops of wiring are mutually coupled [e.g. fig. 1/2 Rendusara].

Regarding claim 8, the combination discussed above discloses the power converter of Claim 1, wherein the transformer is a polygon autotransformer [see at least page 903 and fig. ½ Rendusara].

Regarding claim 9, the combination discussed above discloses the power converter of Claim 1, wherein each multi-phase input is connected to a multi-phase AC source [e.g. 3-phase] which is a multi-phase generator.

Regarding claim 10 (as best understood), the combination discussed above discloses the power converter of Claim 1, wherein each multi-phase input is connected to a multi-phase AC source [e.g. fig. 1 Blanchery] is a separate winding from a single generator.

Regarding claim 11, the combination discussed above discloses the power converter of Claim 1, wherein each AC-DC converter circuit is a six pulse diode rectification circuit [see at least para. 0004 Blanchery].

Regarding claim 12, the combination discussed above discloses the power converter of Claim 1, further comprising a capacitor [e.g. the capacitor in fig. 1/2 Rendusara] connected between a positive rail and a negative rail of the DC-link.

Regarding claim 13, the combination discussed above discloses a propulsion system [Abstract Rendusara], including the power converter of Claim 1.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rendusara, et.al, ("Design Considerations for 12/24-Pulse Auto-Connected Rectifiers for Large VA, PWM Drive .
Regarding claim 7, the combination discussed above discloses the power converter of Claim 6. The combination discussed above does not disclose the magnetic coupling coefficient formula  
    PNG
    media_image1.png
    32
    149
    media_image1.png
    Greyscale
 of the two inductive loops of wiring and the value of coupling coefficient. However, the magnetic coupling coefficient formula  
    PNG
    media_image1.png
    32
    149
    media_image1.png
    Greyscale
 of two inductive winding is well-known in the art. For example, Wasaki discloses the magnetic coupling coefficient formula  
    PNG
    media_image1.png
    32
    149
    media_image1.png
    Greyscale
 of two inductive winding [para. 0063]  and  k has a value of at least 0.97 [para. 0093] such that the two inductive loops of wiring are strongly coupled. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Rendusara and Blanchery in accordance with the teaching of Wasaki regarding coupling coefficient in order to reduce noise [para. 0014].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK C CHEN whose telephone number is (571)270-7207. The examiner can normally be reached M-F Flexible 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK C CHEN/Primary Examiner, Art Unit 2842